UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6586



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID DARNESS JONES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CR-99-27, CA-00-174-4-H)


Submitted:   July 12, 2001                 Decided:   July 26, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Darness Jones, Appellant Pro Se.     Fenita Morris Shepard,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Darness Jones seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal.    Jones has

waived review of the claims he raised in the district court by this

failure to address those claims in his informal brief.   4th Cir. R.

34(b).   We decline to review the claims he has raised for the first

time on appeal.   Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2